DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Terminal Disclaimer
The terminal disclaimer filed on 10/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,010,669 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7, 12-13 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0062251 to Anex in view of US 5,575,310 to Kamen.	As to claim 1, Anex discloses a system for at least partial closed-loop control of a medical condition [0024], the system comprising: at least one medical fluid pump (103) for infusing fluid into a user, the at least one medical fluid pump comprising a sensor (volumetric flow sensor, [0029] for determining the volume of fluid infused into the user by the at least one medical fluid pump, wherein the sensor is located a path to the user; at least one continuous analyte monitor (analyte monitoring, [0050]); and a controller (closed loop controller, 105), the controller in communication with the medical fluid pump and the at least one continuous analyte monitor [0050], the controller comprising a processor (microprocessor, [0054]), the processor comprising instructions for delivery of medical fluid based at least on data received from the at least one continuous analyte monitor [0054]. Anex fails to .
Claims 6 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0062251 to Anex in view of US 5,575,310 to Kamen, further in view of US 2007/0191702 to Yodfat.  	As to claims 6 and 17, the modified device of Anex discloses the system substantially as claimed, except wherein the motor includes at least one shape-memory actuator.  Instead, the modified device teaches a stepper motor [0109].  Yodfat discloses a shape-memory actuator (SMA derived motors [0059]).  It would have been obvious to one of ordinary skill in the art to use a shape-memory actuator in the place of a stepper motor, since Yodfat teaches that stepper motors and SMA derived motors are interchangeable [0059].
Claims 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2007/0062251 to Anex in view of US 5,575,310 to Kamen, further in view of U.S. Patent Pub. No. 2005/0203360 to Brauker et al.	Regarding claims 8-11, Anex teaches the invention as claimed (see above), but do not explicitly teach a system further comprising the following: a. at least one accelerometer; b. at least one blood oxygen sensor; c. at least one inertial measurement unit comprising at least one accelerometer and at least one gyroscope; d. at least one temperature sensor.Brauker however, discloses items a-d (Brauker: a. - passage 0230, b. - passage 0220, c. - passages 0220 and 0230, d. - passage 0230). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anex with elements a. through d. of Brauker with the motivation of using components already well known in the art (as evidenced by Brauker) in order to effectively deliver medicament to a patient in as ideal conditions as possible.
Claims 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2007/0062251 to Anex in view of Kamen, further in view of U.S. Patent Pub. No. 2005/0203360 to Brauker et al.	Regarding claims 19-22, Anex teaches the invention as claimed (see above), but do not explicitly teach a system further comprising the following: a. at least one accelerometer; b. at least one blood oxygen sensor; c. at least one inertial measurement unit comprising at least one accelerometer and at least one gyroscope; d. at least one temperature sensor.	Brauker however, discloses items a-d (Brauker: a. - passage 0230, b. - passage 0220, c. - passages 0220 and 0230, d. - passage 0230). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anex with elements a. through d. of Brauker with the motivation of using components already well known in the art (as evidenced by Brauker) in order to effectively deliver medicament to a patient in as ideal conditions as possible.
Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. On page 6 of the arguments, Applicant argues that none of the references suggests a continuous analyte monitor.  However, Anex discloses a closed loop controller that provides additional data processing and/or analyte monitoring capabilities [0050]. Anex further teaches that a variety of infusion liquids can be delivered with electrokinetic infusion pumps using closed loop control, including insulin for diabetes. A closed loop system is defined as a system that automatically adjusts the insulin delivery of a pump based on glucose readings from a continuous glucose sensor. Therefore Examiner maintains that Anex teaches a continuous analyte monitor. 
Applicant’s arguments, see pp. 8-10 of the arguments filed 7/28/2021, with respect to claims 4-6 and 14-16 have been fully considered and are persuasive.  The rejection of claims 4-6 and 14-16 have been withdrawn. Anex fails to teach or suggest a pumping chamber having an inlet connectable to provide fluid communication with a fluid source, and a pump outlet. In Anex, the infusion housing defines the infusion reservoir, which acts has both the reservoir and the pump chamber. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783